COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-384-CV
 
  
JON 
GREEN ALLRED                                                              APPELLANT
  
V.
  
JAN 
EASTHAM ALLRED                                                            APPELLEE
  
 
----------
FROM 
THE 322ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Dismiss Appeal.”  It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
  
  
                                                                  PER 
CURIAM
  
  
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
March 17, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.